DETAILED ACTION
Responsive to the Preliminary Amendment filed July 12, 2021. Claims 1-20 were canceled. Claims 21-40 are new and pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,783,595. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spirin et al (US 8,498,900).
As per claim 21, Spirin et al teach a cloud-accessible data center operable with a point of sale (POS) system associated with a plurality of restaurants, the cloud-accessible data center comprising: a network interface controller configured to communicate with a wireless mobile computing device and the POS via a network; an integrated customer interface controller; and a hardware processor configured to: 
receive, via the network interface controller, a request from the wireless mobile computing device for a specific customer to check in (see at least column 9, lines 45-58, column 16, lines 16-24), 
in response to the request, automatically identify one of the plurality of restaurants with which to create an open ticket for adding food items (see at least column 8, lines 1-16, column 9, lines 45-58), 
automatically create, using the integrated customer interface controller, the open ticket in the POS system for the identified restaurant (see at least column 2, line 50-column 3, line 25, column 5, lines 29-64), 
query a remote database for information associated with the specific customer (see at least column 7, lines 22-67, column 16, lines 25-33), and 
send, via the network interface controller, the specific customer information to the POS system to be added to the open ticket so that the open ticket is uniquely associated with the specific customer  (see at least column 2, line 50-column 3, line 25, column 5, lines 29-64).  
As per claim 22, Spirin et al teach wherein the hardware processor is further configured to automatically detect a current location of the specific customer using the integrated customer interface controller (see at least column 8, lines 1-16, column 9, lines 45-58).  
As per claim 23, Spirin et al teach wherein the information associated with the specific customer comprises at least one of the customer's name, the customer's profile maintained by a merchant or a group of related merchants, picture, loyalty program ID, past dining history, food preferences, allergies, and a favorite entrée (see at least column 13, lines 27-36).  
As per claim 24, Spirin et al teach wherein the hardware processor is further configured to: generate a notification indicative of the request for the specific customer to check in; and send, via the network interface controller, the notification to a computing device associated with the identified restaurant other than the POS system (see at least column 9, lines 45-58).  
As per claim 25, Spirin et al teach wherein the hardware processor is further configured to: receive, via the integrated customer interface controller, food order details from the specific customer, and transmit, via the integrated customer interface controller, data related to a bill to the specific customer (see at least column 2, line 50-column 3, line 25, column 5, lines 29-64).  
As per claim 26, Spirin et al teach wherein the wireless mobile computing device has a hardware processor and a computer memory, the computer memory configured to store a mobile application configured to automatically manage check-in requests (see at least abstract, column 5, lines 3-10, column 16, lines 34-43).  
As per claim 27, Spirin et al teach wherein the hardware processor is further configured to: receive, via the network interface controller, a first notification that the open ticket has been paid, and send, via the network interface controller, the first notification to the wireless mobile computing device (see at least column 15, lines 24-28).  
As per claim 28, Spirin et al teach wherein the hardware processor is further configured to: receive, via the network interface controller, a GPS signal from the wireless mobile computing device, and determine that the GPS signal is indicative of the wireless mobile computing device being located within a geo-fencing including the identified restaurant, wherein the automatically identifying of the one of the plurality of restaurants is based on the determination that the GPS signal is indicative of the wireless mobile computing device being located within the geo-fencing including the identified restaurant (see at least column 9, lines 45-58).  
As per claim 29, Spirin et al teach wherein the hardware processor is further configured to: receive, via the integrated customer interface controller, identification information for the specific customer from a computing device associated with the identified restaurant, and in response to receiving the identification information, provide the computing device access to the specific customer information (see at least column 2, line 50-column 3, line 25, column 5, lines 29-64).  
Claims 30-40 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661